For Immediate Release Date: July 26, 2007 Contact: Mary Beth Steiginga, Assistant Secretary 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Announces Record Earnings for the Second Quarter, 2007 Midland Park, NJ – July 26, 2007 - Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, announced today net income for the three (3) months ended June 30, 2007 of $1.45 million or $0.29 basic and fully diluted earnings per share, an increase of 24.6% and 26.1% respectively, as compared to net income of $1.17 million, or $0.23 basic and fully diluted earnings per share for the same three (3) month period in 2006. For the six (6) months ended June 30, 2007, Stewardship Financial Corporation reported net income of $2.54 million or $0.51 basic earnings per share, an increase of 11.6% and 13.3% respectively, as compared to net income of $2.28 million or $0.45 per share for the same six (6) month period in 2006.Diluted earnings per share were $0.50 for the six (6) months ended June 30, 2007, an increase of 11.1% over the diluted earnings per share of $0.45 for the six (6) months ended June 30, 2006.Per share calculations have been adjusted for a 5% stock dividend paid in November 2006. Page 1 of 4 Stewardship Financial Corporation’s President and Chief Executive Officer Paul Van Ostenbridge stated, “We are pleased to report on our performance for the period ending June 30, 2007.Core earnings remain strong despite the continued challenges of growing core deposits in the current interest rate environment.We are encouraged by the growth in our loan portfolio with our commercial products leading the way.Our newest branch in Wyckoff is bringing in strong deposit relationships and we look forward to our newest branch opening in Westwood, New Jersey during the third quarter of 2007.” Stewardship Financial Corporation’s total assets reached $538.8 million at June 30, 2007, compared to $495.4 million at June 30, 2006, resulting in growth of 8.8%.Total loans increased 6.6% to $383.7 million at June 30, 2007, compared to $359.8 million at June 30, 2006.Total deposits were $451.5 million at June 30, 2007, compared to $419.0 million a year ago, resulting in growth of 7.8%.Total stockholders’ equity increased 10.2% to $38.6 million at June 30, 2007, compared to $35.0 million a year ago.Earnings for the quarter and year ended June 30, 2007 were impacted by the receipt of a life insurance payout, which resulted in miscellaneous income of $459,000. Stewardship Financial Corporation’s subsidiary, the Atlantic Stewardship Bank, has banking offices in Midland Park, Hawthorne (2), Montville, Pequannock, Ridgewood, Waldwick, Wayne (3), and Wyckoff, New Jersey.Our 12th branch is expected to open in Westwood, New Jersey during the third quarter of 2007, which will be followed by a new location in North Haledon, New Jersey in the first quarter of 2008.The bank is known for tithing 10% of its pre-tax profits to Christian and local charities.We invite you to visit our website at www.asbnow.com for additional information. Page 2 of 4 This information disclosed in this document contains certain “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “plan,” “estimate,” and “potential.”Examples of forward looking statements include, but are not limited to, estimates with respect to the financial condition, results of operations and business of the Corporation that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include: changes in general, economic and market conditions, legislative and regulatory conditions, or the development of an interest rate environment that adversely affects the Corporation’s interest rate spread or other income anticipated from operations and investments. Page 3 of 4 Stewardship Financial Corporation Financial Highlights (unaudited) (In thousands, except per share data) Six Months Ended Three Months Ended June 30, June 30, 2007 2006 2007 2006 Selected Operating Data: Total interest income $ 16,049 $ 14,318 $ 8,117 $ 7,334 Total interest expense 6,574 4,879 3,315 2,572 Net interest income before provision for loan loss 9,475 9,439 4,802 4,762 Provision for loan loss 190 160 180 110 Net interest income after provision for loan loss 9,285 9,279 4,622 4,652 Noninterest income 2,502 1,902 1,506 1,032 Noninterest expense 8,177 7,641 4,182 3,863 Income before income tax expense 3,610 3,540 1,946 1,821 Income tax expense 1,070 1,264 492 654 Net income $ 2,540 $ 2,276 $ 1,454 $ 1,167 Basic earnings per share $ 0.51 $ 0.45 $ 0.29 $ 0.23 Diluted earnings per share $ 0.50 $ 0.45 $ 0.29 $ 0.23 At June 30, 2007 2006 Selected Financial Data: Total assets $ 538,837 $ 495,367 Total loans, net of deferred loan fees 383,653 359,804 Allowance for loan losses 4,181 4,011 Total deposits 451,478 418,956 Stockholders' equity 38,614 35,029 At or for the six month period ended June 30, 2007 2006 Selected Financial Ratios: Annualized return on average assets (ROA) 0.99 % 0.95 % Annualized return on average equity (ROE) 13.41 % 13.36 % Tier 1 equity to total assets 8.47 % 8.48 % Book value per share $ 7.65 $ 6.95 All share data has been restated to include the effect of a 5% stock dividend paid in November, 2006. Page 4 of 4
